*1026OPINION.
Milliken:
Section 216 of the Revenue Act of 1921 provides that certain credits shall be allowed individuals for the purpose of computing the normal tax:
(c) In case of a single person, a personal exemption of $1,000; or in the case of the head of family or a married person living with husband or wife, a personal exemption of $2,500, unless the net income is in excess of $5,000, in which ease the personal exemption shall be $2,000. * * *
The question to be decided is whether petitioner is entitled to an exemption as the head of a family in the amount of $2,000 or to an exemption of only $1,000.
Petitioner contends that she is entitled to the credit allowed the head of a family, for the reason that she maintains a home, her daughter lives with her, and she contributes to her support. The daughter is not a minor, nor does it appear that she depended for her chief support upon her mother. Apparently, she has income of her own sufficient in itself to constitute her chief support. In the absence of the daughter being in any material or legal degree dependent upon her mother for support, the petitioner does not support and maintain a dependent so that she may be classed as the head of a family within the purview of section 216 (c) of the Revenue Act of 1921.

Judgment will be entered for the Commissioner.